1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN SCALIA,                                  )   Case No.: 1:17-cv-01097 -LJO - JLT
                                                   )
12                  Plaintiff,                     )   ORDER CLOSING THE ACTION AS TO
                                                   )   DEFENDANT DONNY YOUNGBLOOD AND
13          v.                                     )   DIRECTING THE CLERK TO UPDATE THE
                                                   )   DOCKET
14   COUNTY OF KERN, et al.,                       )
                                                   )   (Doc. 58)
15                  Defendants.                    )
                                                   )
16
17          Counsel have stipulated to dismiss the action as to defendant Donny Youngblood, with each

18   side to bear their own fees and costs. (Doc. 58) Thus, according to Federal Rules of Civil Procedure

19   Rule 41, the Clerk of Court is DIRECTED to close this action as to Defendant Donny Youngblood and

20   update the docket.

21
22   IT IS SO ORDERED.

23      Dated:     June 5, 2019                               /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                        1
